--------------------------------------------------------------------------------

 
Exhibit 10.8
 
 



EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT, dated as of November 1, 2005, between Titan International,
Inc., a Illinois corporation (“Titan” or “the Company”) and its successor (s),
and Ernie Rodia (“Executive”) (hereinafter, as amended or modified and in effect
called “Agreement”). The effective date of this Agreement (the “Effective Date”)
shall be November 1, 2005.


INTENDING TO BE LEGALLY BOUND HEREBY, the parties agree as follows:


1.  Position. Titan agrees to employ Executive and Executive agrees to accept
employment as Executive Vice President and Chief Operating Officer of Titan
International, Inc. pursuant to the terms of this Agreement. Executive will
perform such services in the capacity of Executive Vice President and Chief
Operating Officer as may be assigned to him by the By-laws and, from time to
time by the President, CEO or Chairman of Titan during the Employment Term and,
if applicable, during the Extended Employment Term, (as such terms are defined
in Section 2). Executive will devote such of his business skill, time and effort
to his employment hereunder as shall be reasonably necessary to discharge his
obligations hereunder.


2. Employment Term. Executive’s term of employment by Titan under this Agreement
will begin on the Effective Date and will terminate on the date three years
after the Effective Date (the “Employment Term”), unless terminated earlier as
provided in Sections 5 and 6 hereof.


Subject to the provisions of Sections 5 and 6 of this Agreement, this Agreement
shall be extended for an additional one year period with consent of the parties,
and similarly shall be extended by successive one-year periods from year to year
thereafter (collectively, such one-year renewal periods are hereinafter referred
to as the “Extended Employment Term”), unless the parties have not agreed in
writing to extend said employment. If either party desires not to continue the
employment of Executive under this Agreement beyond the Employment Term, or, if
applicable, beyond the Extended Employment Term (the last day of the Employment
Term, or the last day of the Extended Employment Term, if applicable, is
hereinafter referred to as the “Termination Date”), that party shall at least
sixty (60) days prior to the Termination Date shall notify the other party of
nonrenewal. Unless the notice of nonrenewal is thereafter revoked prior to the
Termination Date by the party giving notice, and the party receiving notice of
such nonrenewal consents in writing to the revocation thereof, the employment of
Executive under this Agreement shall terminate effective on the Termination
Date. Any notice of nonrenewal, revocation of nonrenewal or consent to
revocation of nonrenewal given by Titan shall be authorized by the President,
CEO or Chairman of Titan.
 


3. Direct Compensation. For his service hereunder during the Employment Term
and, if applicable, during the Extended Employment Term, Executive will receive
a base salary payable at an annual rate of $ 300,000.00 (the “Base Salary”), to
be paid in accordance with the normal practices for remunerating Titan executive
management. Nothing in this Agreement will be deemed to prohibit an increase at
any time in the Base Salary if Titan’s Board of Directors approves. (The Base
Salary, if so adjusted, is herein called the “Adjusted Base Salary”). In
addition to salary, each calendar year, the Executive shall be entitled to
receive a minimum bonus of twenty-five percent (25%) up to a maximum of hundred
percent (100%) of his salary based on performance with specified criteria. The
Board of Directors will establish the bonus and performance standards at the
beginning of each year. The Executive shall receive stock options of up to a
minimum of fifty percent (50%) of his base salary in shares of the Company stock
under the Company Stock Incentive Plan that shall vest and become exercisable as
prescribed by the Plan. The Executive during the Employment term shall be
entitled to four weeks of vacation plus Titan designated holidays in each year
and shall, during such periods, be entitled to remuneration as hereinbefore
provided.


4. Benefits. In addition to the benefits described in Sections 4, 5 and 6,
Executive and, as applicable, Executive’s family, shall be entitled to
participate during the Employment Term, and if applicable, during the Extended
Employment Term in all of Titan’s then prevailing Executive benefit plans and
programs which are generally available to Titan executive management, including
without limitation, any group life, accidental death and dismemberment insurance
plans and/or benefits, 401k or other plans (collectively, the “ Benefits”), no
medical or dental benefits are being offered to the Executive or his family.


5. Death or Disability. In the event of Executive’s death or disability
(hereinafter defined) during the Employment Term, or, if applicable, during the
Extended Employment Term, Titan shall pay Executive, his designated beneficiary
or estate, in addition to all payments due under Section 4, 5 and 6, the
Supplemental Death or Disability Benefits, as the case may be, as described
below.


5.1 Supplemental Death Benefit. In the event of Executive’s death during the
Employment Term, or if applicable, during the Extended Employment Term, Titan
shall pay Executive’s estate a lump sum equal to all earned yet unpaid Base
Salary or Adjusted Base Salary, if any, in effect as at such date of death plus
the full amount of such Base Salary or Adjusted Base Salary for a period ending
six (6) months following the month during which the date of such death occurred
(even if such six month period extends beyond the Termination Date), and
thereafter during the remainder of the Employment Term, or, if applicable, the
Extended Employment Term, fifty percent (50%) of Executive’s Base Salary. In
addition, Titan shall continue to provide Executive’s family with the Benefits
from the date of Executive’s death until the later of (1) the expiration of the
Employment Term or, if applicable, the Extended Employment Term or (2) six
months.


5.2 Supplemental Disability Benefits. In the event of Disability of Executive
(as hereinafter defined), the majority of Titan’s Board of Directors as then
constituted, at its election and upon 30 days written notice to Executive, may
terminate the employment of Executive under this Agreement effective as of the
last day of the month within which the end of such 30-day period occurs (the
“Disability Termination Date”). For purposes of this Agreement the term
“Disability” shall mean the inability of Executive to engage in his regular
occupation as a senior executive officer of a corporation generally comparable
to Titan at a level of compensation commensurate with his education, training
and experience for a substantially continue period which has extended or will
foreseeable extend beyond six months in duration as a result of sickness, bodily
injury, or mental or emotional disease or disorder of any type, excluding
attempted suicide or intentionally self-inflicted injury. Upon termination of
the employment of Executive by reason of Disability, the liabilities of Titan
will be as follows:


(a)  During the periods referred to in (i) and (ii) below, Titan shall continue
to provide the Executive with the following direct compensation: (i) commencing
with the first day of the month next succeeding the Disability Termination Date,
a lump sum equal to all earned yet unpaid Base Salary or Adjusted Base Salary,
if any, in effect as of such Disability Termination Date plus a monthly amount
which shall be equal to one-twelfth of Executive’s Base Salary or Adjusted Base
Salary, in effect as at such Disability Termination Date, for a period of 24
months following such Disability Termination Date (the “Disability Benefit
Continuation Period”); and (ii) for the period, if any, of Disability that
extends beyond the Disability Benefit Continuation Period referred to in (i)
above, and until the date the Executive attains age 65 or, if sooner, his death,
a monthly amount which shall be equal to one-twelfth of fifty percent (50%) of
Executive’s Base Salary; provided, however, that the monthly amounts payable
under (i) and (ii) above shall be reduced by an amount equal to the sum of the
amount of monthly benefits then actually received by Executive pursuant to (A)
any long-term disability insurance plan then generally provided to executive
management by Titan, and (B) any supplemental disability insurance program then
provided to Executive by Titan.


(b)  During the Disability Benefit Continuation Period, Titan shall continue to
provide Executive with full participation in the benefits described in Sections
4, 5.1 and 5.2.


If there should be any dispute between the parties as to Executive’s incapacity
or physical or mental disability at any time, such dispute shall be determined
by the written opinion of an impartial reputable physician agreed upon for this
purpose by the parties or their representatives or, failing Agreement by the
parties within twenty (20) business days of the request by either party to the
other, by a panel of three impartial reputable physicians to be selected within
twenty (20) business day of request by either party to the other, one by
Executive and one by Titan, respectively, and one by the two physicians so
selected. If the physician selected by Titan and Executive should fail to select
the third physician within ten (10) business days of their appointment, or if
either Titan or Executive should fail to select a physician, the remaining
member(s) of the panel shall be appointed by Director of Mayo Clinic of
Rochester, MN. The opinion of the majority of the panel as to the matter in
dispute shall be final and binding on the parties. Executive shall submit to
such examination(s) as may be necessary for the purposes herein.


6. Termination. Executive’s employment under this Agreement may be terminated by
Titan upon the occurrence of any of the following events:


6.1 Termination for Cause. If Titan terminates the Executive’s employment for
cause, for this purpose, “Termination for Cause” shall mean (i) termination of
the Executive’s employment for willful or gross neglect of duties hereunder, or
willful or gross misconduct in the performance of such duties, so as to cause
material harm to Titan and its subsidiaries considered as a whole, determined in
good faith by the President, CEO or Chairman, (ii) termination following a
judicial determination that Executive has committed fraud, misappropriation or
embezzlement against Titan or (iii) termination due to Executive’s having
committed any felony for which he is convicted and which, as determined in good
faith by the President, CEO or Chairman and results in material harm to Titan
and its subsidiaries considered as a whole. Upon the occurrence of a Termination
for Cause, Titan’s obligations under this Agreement shall terminate.


6.2 Termination Without Cause. If Titan terminates the Executive’s employment
and unless such termination shall be pursuant to Section 5 or 6.1, such
termination shall, in all cases, constitute “Termination Without Cause” with
effect from the date of action by Titan. Any demotion from the position of Chief
Operating Officer set forth in Section 1, or any material reduction in the
authorities inherent to such position, in each instance unless made with
Executive’s prior written consent, or upon a termination pursuant to Sections 5
or 6.1, or any non-payment or reduction in the Base Salary or Adjusted Base
Salary then in effect or any other breach by Titan of this Agreement shall be
deemed to constitute Termination Without Cause:


(a) In the event of Executive’s Termination Without Cause, Titan shall remain
obligated to pay Executive 100% of his Base Salary or Adjusted Base Salary then
in effect from the effective date of the Termination Without Cause, to the
termination date of the Employment Term but in no event beyond the Employment
Term or, if applicable, the Extended Employment Term, plus benefits described in
Sections 4, 5 and 6 during the Employment Term;


(b)  In the event of Executive’s Termination Without Cause, Titan agrees to
provide for of the Executive and his spouse and dependents which live in the
household shall receive, at not cost and expense to them for the remaining
Employment term, benefits provided or furnished or made available to the
Executive under this Agreement. Titan shall pay the full premiums for all such
benefits taken by the Executive as well as all other charges and expenses for
providing such benefits;


(c) In the event of Executive’s Termination Without Cause, Titan agrees all
outstanding stock options and the Employer match under Titan’s 401k Plan for the
Executive shall vest 100% immediately; and


(d) In the event of Executive’s Termination Without Cause, Titan shall provide,
as a condition of any such sale, that the acquiring corporation and successor
shall assume this Agreement and become obligated to perform all of the terms and
conditions hereof.


7. Successors and Assigns. This Agreement shall be binding upon any successor or
assigns of Titan and a successor or assigns shall be any surviving corporation
under which it might be merged or consolidated or the purchaser of substantially
all of the assets of Titan.


8. Termination. This Agreement shall terminate on October 31, 2008 unless
extended in writing by the parties. Any extension shall be for one year periods.


9. Expenses. Titan will pay or reimburse Executive for any expenses reasonably
incurred by him in furtherance of his duties hereunder, including, without
limitation expenses for entertainment, travel (including automobile operating
expenses), meals, hotel accommodations and other ordinary and necessary
activities incurred on behalf of the company, subject to reasonable
documentation of such expenses by Executive.
 
10. Inventions and Improvements. Any invention or development of any kind
related to Titan’s business made or conceived by Executive (solely, jointly or
in conjunction with anyone else) while he is employed by Titan pursuant to this
Agreement shall be promptly disclosed by Executive to Titan and shall be the
sole property of Titan. Executive shall execute an assignment to Titan, or to
another designated by it, of his entire claim to and interest in each such
invention or development. Executive undertakes to sign all lawful papers and, at
Titan’s expense, to assist it in every lawful way to obtain and sustain patents
or copyrights for its benefit in any such inventions or developments when
requested by Titan. Executive shall not be entitled to compensation beyond his
Base Salary or Adjusted Base Salary for the performance of any such acts.


11. Confidential Information.. Executive acknowledges that by reason of his
employment with Titan he has and will hereafter, from time to time during his
Employment Term, and, if applicable, during the Extended Employment Term, become
exposed to and/or become knowledgeable about proposals, plans, inventions,
practices, systems, programs, formulas, customer lists, and other forms of
business information which are not known to Titan’s competitors and which are
not recognized as being encompassed within standard business management
practices and which are kept secret and confidential by Executive (the
“Confidential Information”). Executive therefore agrees that at no time during
or after the period of his employment by Titan will he disclose or use the
Confidential Information except as may be required in the prudent course of
business for the benefit of Titan, provided, that no payment required to be made
by Titan under the terms of this Agreement including the Exhibits hereto after
termination of the employment of Executive shall be subject to any right of
set-off, counterclaim, defense, abatement, suspension, deferment or reduction by
reason of any claim against Executive based upon breach of the covenant in this
Section 12 other than execution of an unsatisfied final judgment rendered by a
court of competent jurisdiction.


12. Competition. Executive hereby agrees that until the termination of his
employment under this Agreement, and for a period of three (3) years thereafter,
he will not, unless authorized in writing to do so by Titan, directly or
indirectly own, manage, operate, join, control or participate in the ownership,
management, operation or control of, or be employed or otherwise connected in
any substantial manner with any business which directly competes to a material
extent with line of business of Titan or its subsidiaries that is material to
the businesses, financial condition or prospects of Titan and its subsidiaries
considered as a whole; provided that nothing in this paragraph shall prohibit
Executive from acquiring up to 5% of any class of outstanding equity securities
of any corporation whose equity securities are regularly traded on a national
securities exchange or in the “over-the-counter market”.


13. Relocation. Executive shall not be required to relocate his residence during
the Employment Term or, if applicable, during the Extended Employment Term,
without his consent. If the Board of Directors of Titan approves or requires
relocation of its executive from Knoxville, TN and if such relocation reasonably
would require Executive to move and thereby sell his present residence and
purchase a different one and if Executive consents to relocate his residence to
such new location, then Titan shall pay all reasonably requested moving and
relocation expenses including but not limited to real estate commissions, legal
fees and costs, appraisals, title insurance, surveys and inspections directly
related to such sale and closing and financing costs directly related to the
purchase or construction of a new residence. In addition, Titan will indemnify
Executive for any net loss (measured by the difference between (a) the average
of two current appraisals by recognized appraisers mutually agreed upon by the
parties, and (b) the actual selling price of the residence) arising from the
sale of his residence (caused by such required relocation): provided, however,
that Titan shall alternatively have a right of first refusal to acquire the
residence at the average appraisal price giving rise to such loss.
Notwithstanding the foregoing, Executive shall have the right to relocate his
residence and perform his services hereunder at a location other than Titan’s
Corporate Headquarters or the successor location thereto, so long as such
relocation and performance of services does not prevent the fulfillment of his
duties and obligations hereunder.


14. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or any breach thereof, shall be settled by arbitration in accordance
with the rules of the American Arbitration Association and judgment upon such
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The arbitration shall be held in Illinois unless another
location shall be mutually agreed to by the parties at the time of the
arbitration. In any dispute between the parties as to which Executive is
sustained on the claim(s) by or against him, Titan shall pay all legal fees
incurred by Executive in connection with the dispute over such claim(s). If more
than one is involved in any dispute and if Executive is sustained as to one or
more of such claims but not as to all of such claims, there shall be a
reasonable allocation of applicable legal expenses. Titan will reimburse
Executive for those legal expenses determined by the arbitrator(s) or by the
consent of the parties to be allocable to the claim or claims as to which
Executive is upheld.


15. Binding Effect: Amendments. Executive’s undertakings hereunder will be
binding regardless of (i) the duration of his employment with Titan; or (ii) the
reasons for or manner of termination of his employment. This Agreement will bind
and inure to the benefit of the heirs, personal representatives, successors and
assigns of the parties, will supersede any prior understanding between the
parties relating to the same subject matter and may be modified and varied only
in writing signed by the parties hereto.


16. Notices. All notices hereunder shall be given in writing by personal
delivery or by registered mail addressed to Titan at is principal place of
business and to Executive at his residence address as then listed in Titan’s
records.
 
17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois and jurisdiction of the State
of Illinois, Adams County 8th Circuit Court.


18. Miscellaneous. (a) the failure of a party to insist on any occasion upon
strict adherence to any term of this Agreement shall not be considered to be a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. Any waiver must be
in writing signed by the party waiving any right; (b) the underlined captions in
this Agreement at the beginning of Sections are for reference only and shall not
be deemed to define or limit the provisions hereof or to affect their
construction and application; (c) the parties agree that this Agreement may be
executed in any number of counterparts, and in the event, each counterpart shall
be deemed a complete original and be enforceable without reference to any other
counterpart.


19. Survival. Termination of the Executive’s employment whether voluntary or
involuntary, whether with or without cause, shall not relieve the Company and/or
its successor (s) from their obligations hereunder. All of Sections 5 and 6 and
shall survive the termination of this Agreement and shall not relieve the
Company and/or successor from their obligations under these Sections.